UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7028



WILLIAM F. BASKINS,

                                            Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; HENRY MCMASTER,
Attorney General for South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Patrick Michael Duffy, District
Judge. (CA-04-2220-4)


Submitted:   March 17, 2006                 Decided:   April 5, 2006


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William F. Baskins, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                William F. Baskins seeks to appeal the district court’s

order adopting the magistrate judge’s recommendation to deny relief

on his 28 U.S.C. § 2254 (2000) petition as time-barred and, in the

alternative, on the merits.           This order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).             A certificate of appealability will

not   issue      absent   “a   substantial      showing      of   the    denial       of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).               A prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find     that    the    district      court’s       assessment        of     his

constitutional        claims     is   debatable       or   wrong     and      that     any

dispositive procedural ruling by the district court is likewise

debatable. See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record    and     conclude     that   Baskins   has    not    made      the   requisite

showing.*       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts     and    legal    contentions    are    adequately        presented      in    the


      *
      Baskins did not take issue with the district court’s
timeliness determination in his informal brief on appeal, so he has
waived review of that portion of the district court’s decision.
See 4th Cir. R. 34(b).      We have also carefully reviewed the
district court’s disposition of Baskins’ ineffective assistance of
counsel claim and would not find the court’s rejection of that
claim to be debatable or wrong.

                                        - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                   - 3 -